EXHIBIT 10.6
 
 
June 10, 2009


 
 
Lionshare Ventures, LLC
 
100 Cummings Center Suite 324C
 
Beverly, Massachusetts 01915


 
 
Re:  LSV Pledge


 
 
Dear Christopher,
 
 
For good and valuable consideration, the parties agree to the following
modifications to the Term Sheet, dated May 19, 2008 and reaffirmed on December
5, 2008 by and between LionShare Ventures (LSV) and then BioXcell Inc., the
undersigned do hereby covenant and agree as follows:
 
1)  
LSV and Christopher Esposito (“Esposito”), jointly and severally, hereby promise
to pay to INVO Bioscience (INVO) by December 5, 2009 the amount of $205,000 in
cash, which amount LSV agreed to contribute to  pursuant to the Term Sheet in
connection with the transactions contemplated by the Exchange Agreement on
December 5, 2008. The parties agree that such amount represents the balance due
for the prior issuance of INVO Bioscience common stock and that no further
shares of INVO Bioscience common stock shall be issued to Esposito upon
contribution of the $205,000.

 
2)  
In order to secure the prompt and complete payment of the amount set forth in
the prior paragraph, LSV and Esposito hereby pledge and grant to INVO a
continuing first priority security interest in 775,000 shares of Common Stock of
INVO Bioscience.  The parties acknowledge that all of such shares will be held
in escrow until December 5th, 2009. The parties acknowledge that with each
investment of $51,000, 25% or 193,000 shares will be issued to Lion Share
Ventures, if Esposito contributes the $205,000 to INVO Bioscience prior to
December 5, 2009, the stock certificates and stock powers shall be returned to
Esposito.

 
This letter agreement constitutes the entire agreement between LSV and INVO
Bioscience pertaining to the subject matter contained herein.  This letter
agreement may not be altered, amended, or modified, except by means of a writing
executed by LSV and INVO.  This letter agreement shall be governed by and
construed and enforced in accordance with the laws of the Commonwealth of
Massachusetts, other than the choice of law provisions thereof.
 
 
[SIGNATURE PAGE FOLLOWS]
 


 


 
 


 
 
 

--------------------------------------------------------------------------------

 
 
Please execute this letter in the space provided below in order to acknowledge
your acceptance of and agreement with the terms set forth herein.


 
 
Sincerely,
 
 


 
 
Lionshare Ventures, LLC
 
 


 
 
By: /s/Gerald Esposito       
 
 
Name: Gerald Esposito
 
 
Title: President
 
 


 
 
Christopher Esposito
 
 
s/Christopher Esposito
 
 
 


 
 
Acknowledged and Agreed:
 
 
INVO Bio Science, Inc.
 
 
By:      s/Kathleen T. Karloff
 
 
Name: Kathleen T. Karloff                                              
 
Title:   CEO                            
                                            
 
 
 
 

--------------------------------------------------------------------------------

 